Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 October 2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not ultimately persuasive. While the examiner is in agreement with applicant’s position stated on the paragraph bridging pages 6 and 7 of the remarks that the second sample of Soga that is heated to 210°C and results in melting does not meet the claim limitation that the conditions comprise a temperature that is less than a melting point of the mixture, the examiner is not persuaded that the first sample of Soga heated to 130°C also does not meet the claim. Particularly, although Soga indicates that “the sample heated at 130°C shows a similar structure to that of the as-deposited film,” appearing to have a visually similar structure does not preclude chemical changes that necessarily occur during the heating. This is evidenced by figure 5 of Soga which clearly shows grain growth at the micron level between the 

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-6, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Soga et al, “Preparation and electrical conductivity of thin films of Rb4Cu16I7Cl13” as evidenced by Geller et al, “Crystal structure and conductivity of the solid electrolyte α-RbCu4Cl3I2” and Takahashi et al, “Solid-State Ionics High Copper Ion Conductivity of the System CuCl-CuI-RbCl,” all of record.
Regarding Claim 1, Soga teaches a method of forming a crystalline (see results section 3.1 describing crystallization) ionic conductor film (see experimental procedure 2 describing thin film ionic conductor formation), the method comprising: depositing by vacuum evaporation a thin film of Rb4Cu16I7Cl13 on a substrate (see experimental procedure 2 indicating that Rb4Cu16I7Cl13 was prepared by the methods of Geller and Takahashi and a glass plate was used as a substrate for the conventional vacuum evaporation process used to deposit the thin film conductor) and annealing the film under conditions sufficient to form the crystalline ionic conductor film on the substrate comprising a metal xAyBz (Rb4Cu16I7Cl13 meets the claim where x = 16, A = Rb, y = 4, B = a combination of I and Cl and z = 20, which all fit the claimed ranges).
Soga relies on Geller and Takahashi for the preparation method of Rb4Cu16I7Cl13 and as such does not explicitly recite that the claimed depositing step includes a mixture of sources for components of the crystalline ionic conductor film, the components comprising: i) Cu, ii) a component A selected from the group consisting of Rb, Cs, K, Na, Li and combinations there, and iii) a component B selected from the group consisting of F, Cl, Br, I and combinations thereof.
However, both Geller and Takahashi teach RbCl, CuCl and CuI as the sources for Rb4Cu16I7Cl13 (see Geller Sample Preparation on the last paragraph of page 5396 bridging page 5397 and Takahashi Experimental page 1655).
Therefore, it would have been expected that Soga utilized the same sources when forming the thin film of Rb4Cu16I7Cl13-.
Soga also does not teach that the mixture, as deposited, has a non-homogeneous composition and the annealing step at conditions comprising a temperature less than a melting point of the mixture results in a homogeneous film.
However, Deposition of the thin film 3.1 in the Results and discussion section of Soga indicates that during vacuum evaporation, the electrolyte decomposed partially and then after heating, recombination and recrystallization occurred. Further figures 4-6 all show that the grains of the crystal structure grow uniformly from the as-deposited film to the film heat treated at 130°C, which suggests that the mixture as-deposited is not homogeneous as claimed, and the annealing step in Soga results in a homogeneous, highly organized crystal structure as claimed. The temperature of 130°C is recited by Soga to be less than the melting point of the mixture, which is indicated as being “as low a temperature as 210°C on page 187 left column. Further, the examiner notes that there does not appear to be any non-obvious practical distinction between the process of Soga and that of the instant application, which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the vacuum evaporation deposition technique would result in a non-homogeneous mixture thin film, and the annealing step of the sample heated at 130°C particularly is what allows the grains to grow uniformly resulting in a homogeneous thin film as claimed.
Regarding Claim 3, Soga further teaches that the conditions comprise a temperature of either 130°C or 210°C, with a melting point of the Rb4Cu16I7Cl13- mixture at 210°C (see Deposition of the thin film 3.1 in the Results and discussion 3 section on page 187). The sample heated to 130°C is therefore less than the melting point of the mixture as required by Claim 1 and falls within the claimed range required by Claims 3 and 18 of about 50°C to about 200°C.
Regarding Claims 5-6, Soga further teaches that the ionic conductor film comprises rubidium copper iodide chloride, Rb4Cu16I7Cl13 (see title).
Regarding Claim 8, since Soga teaches the claimed steps, it would be expected that the film in Soga would possess the claimed ionic conductivity, absent any showing of unexpected result of the instant application.
Regarding Claims 9 and 10, Soga further teaches that during heating, a nitrogen atmosphere was present (see Experimental procedure 2), but relies on Geller and Takahashi for the conditions of the deposition. Therefore since Takahashi teaches depositing the mixture of sources under a nitrogen atmosphere (see Takahashi Experimental, page 1655), it would have been expected that Soga also utilized a nitrogen atmosphere during the deposition step.
Regarding Claim 12, Soga relies on Geller and Takahashi for the preparation method of Rb4Cu16I7Cl13 and as such does not explicitly recite the specific sources.
4Cu16I7Cl13 (see Geller Sample Preparation on the last paragraph of page 5396 bridging page 5397 and Takahashi Experimental page 1655).
Therefore, it would have been expected that Soga utilized the same sources when forming the thin film of Rb4Cu16I7Cl13-.
Regarding Claim 13, Soga relies on Geller and Takahashi for the preparation method of Rb4Cu16I7Cl13 and as such does not explicitly recite that the sources are mixed to form a blend.
However, both Geller and Takahashi teach forming a blend of RbCl, CuCl and CuI (see Geller Sample Preparation on the last paragraph of page 5396 bridging page 5397 and Takahashi Experimental page 1655).
Therefore, it would have been expected that Soga utilized the same mix when forming the thin film of Rb4Cu16I7Cl13-.
Regarding Claims 14 and 15, Soga teaches the claimed depositing and annealing steps, and further teaches melting the blend (see Deposition of the thin film 3.1 of Results and discussion on page 187) but does not further teach cooling the blend to form a solid product into a powder, re-melting the powder to form a melted product; and quenching the melted product to form the mixture of the sources. Soga also does not teach repeating the melting, cooling, grinding, re-melting and quenching wherein the method further comprises analyzing the crystal structure of the mixture using x-ray diffraction after each iteration of the melting, cooling, grinding, re-melting, and quenching is performed and repeating the melting, cooling, grinding, re-melting, and quenching until an x-ray diffraction pattern remains unchanged from one iteration to another.
However, Takahashi also teaches a fabrication process for copper rubidium iodide chloride, and specifically teaches melting, cooling and grinding before annealing (see Experimental section, page 1655). Takahashi also teaches repeating the grinding and annealing processes until no change of x-ray 4Cl3-I2 (see Sample preparation pages 5396-5397). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Soga with the additional purification measures taken by Takahashi and Geller in order to achieve a more pure and crystalline product, a problem recognized by Soga’s partially decomposed as-deposited film (see Deposition of the thin film 3.1 of the Results and discussion 3 section).
Regarding Claim 16, Soga further teaches melting at as low a temperature as 210°C, which falls within the temperature range, and necessarily at least overlaps with the claimed time range in order to observe this melting.
Regarding Claim 17, Soga teaches a method of forming a device (see figure 1), the method comprising providing a substrate comprising a cathode (copper plate); forming an electrolyte (evaporated film) on the substrate by: depositing by vacuum evaporation a thin film on a substrate of Rb4Cu16I7Cl13 (see experimental procedure 2 indicating that Rb4Cu16I7Cl13 was prepared by the methods of Geller and Takahashi and a glass plate was used as a substrate for the conventional vacuum evaporation process used to deposit the thin film conductor) and annealing the film under conditions sufficient to form the crystalline ionic conductor film on the substrate comprising a metal halide having a formula CuxAyBz (Rb4Cu16I7Cl13 meets the claim where x = 16, A = Rb, y = 4, B = a combination of I and Cl and z = 20, which all fit the claimed ranges); and forming an anode (graphite) on the electrolyte.
Soga relies on Geller and Takahashi for the preparation method of Rb4Cu16I7Cl13 and as such does not explicitly recite that the claimed depositing step includes a mixture of sources for components of the crystalline ionic conductor film, the components comprising: i) Cu, ii) a component A selected from the 
However, both Geller and Takahashi teach RbCl, CuCl and CuI as the sources for Rb4Cu16I7Cl13 (see Geller Sample Preparation on the last paragraph of page 5396 bridging page 5397 and Takahashi Experimental page 1655).
Therefore, it would have been expected that Soga utilized the same sources when forming the thin film of Rb4Cu16I7Cl13-.
Soga also does not teach that the mixture, as deposited, has a non-homogeneous composition and the annealing step at conditions comprising a temperature less than a melting point of the mixture results in a homogeneous film.
However, Deposition of the thin film 3.1 in the Results and discussion section of Soga indicates that during vacuum evaporation, the electrolyte decomposed partially and then after heating, recombination and recrystallization occurred. Further figures 4-6 all show that the grains of the crystal structure grow uniformly from the as-deposited film to the film heat treated at 130°C, which suggests that the mixture as-deposited is not homogeneous as claimed, and the annealing step in Soga results in a homogeneous, highly organized crystal structure as claimed. The temperature of 130°C is recited by Soga to be less than the melting point of the mixture, which is indicated as being “as low a temperature as 210°C on page 187 left column. Further, the examiner notes that there does not appear to be any non-obvious practical distinction between the process of Soga and that of the instant application, which further supports the examiner’s position that Soga would be expected to trend toward homogeneity from the as-deposited film to the heat treated film.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the vacuum evaporation deposition technique would result in a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soga evidenced by Geller and Takahashi as applied to Claim 1 above, in view of Geller. Soga teaches that the annealing step comprises a duration of 12 hours (720 minutes), which does not fall in the claimed range of about 2 minutes to about 360 minutes.
However, Geller teaches an alternative rubidium copper iodide chloride fabrication method including multiple annealing steps to purify the product, and specifically teaches annealing at 200°C for 4 hours (240 minutes), which falls within the claimed time range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the shorter annealing time taught by Geller in order to purify the product.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mary G Henshaw/					/MILTON I CANO/Examiner, Art Unit 1723					Supervisory Patent Examiner, Art Unit 1723